DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This office action is in response to Applicant's amendment filed on December 16, 2021. By the Amendment, claims 1-9 were presented for examination; of which claims 1, 7 and 8 were amended, and claim 9 was added.   

				Allowable Subject Matter
3. 	Claims 1-9 are allowable over the prior art of record. 

				Reasons for Allowance
4.  	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a technique for improving work efficiency in a whole of a work process involving a plurality of workers. The closest prior art of resembling applicant’s invention is Shike (Pub No.: US 2016/0225106 A1, hereinafter Shike), and Shinkai et al (Pub. No. US 2019/0072972 A1, hereinafter Shinkai). Shike teaches a work management section configured to generate result data indicating that the transportation vehicle has approached the loading machine based on the intensity detected by the detection section and the specific data acquired by the specific data 
However, Shike and Shinkai fail to teach:
determine, based on an estimated work amount and the cost, arrangement of the working objects in the plurality of work sections in such a way as to increase work efficiency in the whole of the work range, the estimated work amount being estimated based on the work efficiency and being an amount of a work performed by the working object until the duration time is elapsed in the work section; and 2Appln. No.: 16/492,203 output, to a work manager or the working objects visually or auditorily by an output device, movement instructions based on the determined arrangement of the working objects as recited in independent claims 1 and 8.
	determining, based on an estimated work amount and the cost, arrangement of the working objects in the plurality of work sections in such a way as to increase work efficiency in the whole of the work range, the estimated work amount being estimated based on the work efficiency and being an amount of a work performed by the working object until the duration time is elapsed in the work section; and outputting, to a work manager or the working objects visually or auditorily by an output device, movement instructions based on the determined arrangement of the working objects as recited in independent claim 7. 
 	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide 
	As per claim 2-6, and 9, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, 7 and 8. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623